Exhibit 10.1

 



VOTING AGREEMENT

 

VOTING AGREEMENT (“Agreement”), dated as of April 4, 2016, by and between
Westfield Financial, Inc., a Massachusetts corporation (“Buyer”), and the
undersigned holder (“Shareholder”) of common stock, no par value per share
(“Common Stock”), of Chicopee Bancorp, Inc., a Massachusetts corporation (the
“Company”).

 

WHEREAS, concurrently with the execution of this Agreement, Buyer and the
Company have entered into an Agreement and Plan of Merger (as such agreement may
be subsequently amended or modified, the “Merger Agreement”), providing for the
merger of the Company with and into Buyer (the “Merger”);

 

WHEREAS, the Shareholder beneficially owns (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) and has sole
voting power with respect to the number of shares of Common Stock, and holds
other rights to acquire the number of shares of Common Stock, indicated opposite
the Shareholder’s name on Schedule 1 attached hereto (as used herein, the term
“Shares” means all shares of Common Stock, whether such shares of Common Stock
are held by the Shareholder on the date of this Agreement or are subsequently
acquired prior to the Expiration Date (as defined in Section 2));

 

WHEREAS, it is a condition to the willingness of Buyer to enter into the Merger
Agreement that the Shareholder execute and deliver this Agreement; and

 

WHEREAS, all capitalized terms used in this Agreement without definition herein
shall have the meanings ascribed to them in the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Shareholder and Buyer agree as follows:

 

1.                  Agreement to Vote Shares. The Shareholder agrees that, prior
to the Expiration Date, at any meeting of the shareholders of the Company, or
any adjournment or postponement thereof, or in connection with any written
consent of the shareholders of the Company, with respect to the Merger Agreement
or any of the transactions contemplated thereby (including the Merger) or any
Acquisition Proposal, the Shareholder shall:

 

(a)appear at such meeting or otherwise cause the Shares to be counted as present
thereat for purposes of calculating a quorum; and

 

(b)affect the consummation of the Merger or any of the transactions contemplated
by the Merger Agreement.

 

Any such vote shall be cast or consent shall be given in accordance with such
procedures relating thereto so as to ensure that it is duly counted for purposes
of determining that a quorum is present and for purposes of recording the
results of such vote or consent.

 

2.                  Expiration Date. As used in this Agreement, the term
“Expiration Date” shall mean the earliest to occur of (a) the Effective Time,
(b) such date and time as the Merger Agreement shall be terminated pursuant to
Article VII thereof, or (c) upon mutual written agreement of the parties hereto
to terminate this Agreement. Upon termination or expiration of this Agreement,
no party shall have any further obligations or liabilities under this Agreement;
provided, however, that such termination or expiration shall not relieve any
party from liability for any willful breach of this Agreement prior to the
termination or expiration hereof.

 


 



3.                  Agreement to Retain Shares. The Shareholder shall not,
except as contemplated by this Agreement or the Merger Agreement, directly or
indirectly, (a) sell, assign, transfer, or otherwise dispose of (including,
without limitation, by the creation of a Lien (as defined in Section 4(c)), any
Shares, (b) enter into any contract, option, commitment or other arrangement or
understanding with respect to the sale, transfer, assignment or other
disposition of, any Shares, (c) deposit any Shares in a voting trust or enter
into a voting agreement or similar agreement with respect to any Shares or grant
any proxy or power of attorney with respect thereto, or (d) take any action that
would make any representation or warranty of the Shareholder contained herein
untrue or incorrect or have the effect of preventing or disabling the
Shareholder from performing the Shareholder’s obligations under this Agreement.
Notwithstanding the foregoing, the Shareholder may make (x) transfers of Shares
by will or by operation of law, in which case this Agreement shall bind the
transferee, (y) transfers of Shares in connection with estate and charitable
planning purposes, including transfers to relatives, trusts and charitable
organizations, subject to the transferee agreeing in writing to be bound by the
terms of, and perform the obligations of the Shareholder under, this Agreement,
and (z) as Buyer may otherwise agree in writing in its sole discretion.

 

4.                  Representations and Warranties of Shareholder. Except as
disclosed on Schedule 1 hereto, the Shareholder hereby represents and warrants
to Buyer as follows:

 

(a)the Shareholder has the full power and authority to execute and deliver this
Agreement and to perform the Shareholder’s obligations hereunder;

 

(b)this Agreement has been duly executed and delivered by the Shareholder and
(assuming this Agreement constitutes a valid and binding agreement of Buyer) is
a valid and legally binding agreement with respect to the Shareholder,
enforceable in accordance with its terms (except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws of general applicability relating to or
affecting creditors’ rights or by general equity principles);

 

(c)the Shareholder beneficially owns the number of Shares indicated opposite
such Shareholder’s name on Schedule 1, free and clear of any liens, claims,
charges or other encumbrances or restrictions of any kind whatsoever (“Liens”),
and has sole, and otherwise unrestricted, voting and investment power with
respect to such Shares, and none of the Shares are subject to any voting trust
or other agreement, arrangement or restriction with respect to the voting of the
Shares, except as contemplated by this Agreement (the Shareholder agrees to
promptly notify Buyer in writing of the nature and amount of any Shares acquired
after the date hereof, and such Shares shall be subject to the foregoing
representations and warranties);

 

(d)the Shareholder understands that, at the Effective Time, each outstanding
Share listed on Schedule 1 (including any restricted shares of Common Stock the
vesting of which accelerates at or prior to the Effective Time) shall be
converted into, as provided in and subject to the limitations set forth in the
Merger Agreement, the right to receive 2.425 shares of Buyer Common Stock, plus
cash for any fractional shares in accordance with Section 2.03 of the Merger
Agreement;

 

(e)the execution and delivery of this Agreement by the Shareholder does not, and
the performance by the Shareholder of his obligations hereunder and the
consummation by the Shareholder of the transactions contemplated hereby will
not, violate or conflict with, or constitute a default under, any agreement,
instrument, contract or other obligation or any order, arbitration award,
judgment or decree to which the Shareholder is a party or by which the
Shareholder is bound, or any statute, rule or regulation to which the
Shareholder is subject or, in the event that the Shareholder is a corporation,
partnership, trust or other entity, any bylaw or other organizational document
of the Shareholder; and

 

2 

 



(f)the execution and delivery of this Agreement by the Shareholder does not, and
the performance of this Agreement by the Shareholder does not and will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Authority by the Shareholder except for
applicable requirements, if any, of the Exchange Act, and except where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or delay the performance
by the Shareholder of his obligations under this Agreement in any material
respect.

 

5.                  Irrevocable Proxy. Subject to the last sentence of this
Section 5, by execution of this Agreement, the Shareholder does hereby appoint
Buyer with full power of substitution to any Affiliate of Buyer, as the
Shareholder’s true and lawful attorney and irrevocable proxy, to the full extent
of the Shareholder’s rights with respect to the Shares, to vote, if the
Shareholder is unable to perform his obligations under this Agreement, each of
such Shares that the Shareholder shall be entitled to so vote with respect to
the matters set forth in Section 1 hereof at any meeting of the shareholders of
the Company, and at any adjournment or postponement thereof, and in connection
with any action of the shareholders of the Company taken by written consent. The
Shareholder intends this proxy to be irrevocable and coupled with an interest
hereafter until the Expiration Date and hereby revokes any proxy previously
granted by the Shareholder with respect to the Shares. Notwithstanding anything
contained herein to the contrary, this irrevocable proxy shall automatically
terminate upon the Expiration Date of this Agreement.

 

6.                  No Solicitation. From and after the date hereof until the
Expiration Date, the Shareholder, in his capacity as a shareholder of the
Company, shall not, nor shall such Shareholder authorize any advisor or
representative of, such Shareholder or any of his Affiliates, other than the
Company in accordance with the terms of the Merger Agreement, to (and, to the
extent applicable to the Shareholder, such Shareholder shall use reasonable best
efforts to prevent any of his advisors or representatives or Affiliates, other
than the Company in accordance with the terms of the Merger Agreement, to) (a)
initiate, solicit, induce or knowingly encourage, or take any action to
facilitate the making of, any inquiry, offer or proposal which constitutes, or
could reasonably be expected to lead to, an Acquisition Proposal, (b)
participate in any discussions or negotiations regarding any Acquisition
Proposal, or furnish, or otherwise afford access, to any person (other than
Buyer) any information or data with respect to the Company or any of its
Subsidiaries or otherwise relating to an Acquisition Proposal, (c) enter into
any agreement, agreement in principle or letter of intent with respect to an
Acquisition Proposal, (d) solicit proxies or become a “participant” in a
“solicitation” (as such terms are defined in Regulation 14A under the Exchange
Act) with respect to an Acquisition Proposal (other than the Merger Agreement)
or otherwise encourage or assist any party in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit the
timely consummation of the Merger in accordance with the terms of the Merger
Agreement, (e) initiate a shareholders’ vote or action by consent of the
Company’s shareholders with respect to an Acquisition Proposal, or (f) except by
reason of this Agreement, become a member of a “group” (as such term is used in
Section 13(d) of the Exchange Act) with respect to any voting securities of the
Company that takes any action in support of an Acquisition Proposal.

 

7.                  Specific Enforcement. The parties hereto agree that
irreparable damage would occur in the event any provision of this Agreement was
not performed in accordance with the terms hereof or was otherwise breached. It
is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in any state or federal court in
any competent jurisdiction, in addition to any other remedy to which they may be
entitled at law or in equity. Any requirements for the securing or posting of
any bond with respect to any such remedy are hereby waived.

 

3 

 



8.                  No Waivers. No waivers of any breach of this Agreement
extended by Buyer to the Shareholder shall be construed as a waiver of any
rights or remedies of Buyer with respect to any other shareholder of the Company
who has executed an agreement substantially in the form of this Agreement with
respect to Shares beneficially owned by such shareholder or with respect to any
subsequent breach of the Shareholder or any other such shareholder of the
Company. No waiver of any provisions hereof by either party shall be deemed a
waiver of any other provisions hereof by any such party, nor shall any such
waiver be deemed a continuing waiver of any provision hereof by such party.

 

9.                  Capacity as Shareholder. Notwithstanding anything herein to
the contrary, the covenants and agreements set forth herein shall not prevent
the Shareholder (a) from exercising his duties and obligations as a director of
the Company or otherwise taking any action, subject to the applicable provisions
of the Merger Agreement, while acting in such capacity as a director of the
Company, or (b) if the Shareholder is serving as a trustee or fiduciary of any
ERISA plan or trust, from exercising his duties and obligations as a trustee or
fiduciary of such ERISA plan or trust. The Shareholder is executing this
Agreement solely in his capacity as a shareholder of the Company.

 

10.              Entire Agreement; Amendments. This Agreement supersedes all
prior agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and contains the entire agreement among the parties with
respect to the subject matter hereof. This Agreement may not be amended,
supplemented or modified, and no provisions hereof may be modified or waived,
except by an instrument in writing signed by each party hereto.

 

11.              Further Assurances. From time to time and without additional
consideration, the Shareholder shall execute and deliver, or cause to be
executed and delivered, such additional transfers, assignments, endorsements,
proxies, consents and other instruments, and shall take such further actions, as
Buyer may reasonably request for the purpose of carrying out and furthering the
intent of this Agreement.

 

12.              Severability. If any term or other provision of this Agreement
is determined to be invalid, illegal or incapable of being enforced by any rule
of law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that the transactions contemplated hereby are fulfilled to the
extent possible.

 

13.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.

 

14.              Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

 

15.              Public Disclosure. The Shareholder shall not issue or cause the
publication of any press release or other public announcement (to the extent not
previously issued or made in accordance with the Merger Agreement) with respect
to this Agreement, the Merger Agreement or the transactions contemplated by the
Merger Agreement, including the Merger, without the prior consent of Buyer. The
Shareholder hereby permits Buyer to publish and disclose in any document and/or
schedule filed by Buyer with the Securities and Exchange Commission such
Shareholder’s identity and ownership of Shares and the nature of such
Shareholder’s commitments and obligations pursuant to this Agreement.

 

4 

 



16.              Assignment. This Agreement may not be assigned by any party
hereto without the prior written consent of the other party hereto; provided,
however, that, notwithstanding the foregoing, Buyer may assign its rights and
obligations under this Agreement to any Subsidiary wholly owned by it. All of
the covenants and agreements contained in this Agreement shall be binding upon,
and inure to the benefit of, the respective parties and their permitted
successors, assigns, heirs, executors, administrators and other legal
representatives, as the case may be.

 

17.              Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the laws of the Commonwealth of Massachusetts,
without giving effect to the principles of conflicts of law provisions.

 

18.              Waiver of Jury Trial. The parties hereto hereby waive any right
to trial by jury with respect to any action or proceeding related to or arising
out of this Agreement, any document executed in connection herewith and the
matters contemplated hereby and thereby.

 

19.              No Agreement Until Executed. Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
Company’s Articles of Organization, the transactions contemplated by the Merger
Agreement and this Agreement, (b) the Merger Agreement is executed by all
parties thereto, and (c) this Agreement is executed by all parties hereto.

 

[Signature Page Follows]

 

 

 

5 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 

 



  WESTFIELD FINANCIAL, INC.         By: /s/ James C. Hagan     Name: James C.
Hagan     Title: President and Chief Executive Officer              
SHAREHOLDER:                     Name:

 

 

 

 

 

 



6 

 

SCHEDULE 1

 

  Shares   Type  

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

